Case 17-40658-JMM          Doc 114    Filed 10/15/18 Entered 10/15/18 15:12:14                Desc Main
                                     Document     Page 1 of 21


                         UNITED STATES BANKRUPTCY COURT
                                 DISTRICT OF IDAHO




 In Re:

 Matthew D. Rodenbough and Jessie
 J. Rodenbough,                                                  Bankruptcy Case
                                                                 No. 17-40658-JMM
                                   Debtors.




                                             Introduction


         Before the Court is a motion for turnover of attorney’s fees filed by chapter 71

 Trustee R. Sam Hopkins (“Trustee”). Dkt. No. 86. Trustee asks this Court to order the

 turnover of $3,595 of the pre-petition attorney’s fees paid by Matthew D. Rodenbough

 and Jessie J. Rodenbough (“Debtors”) to Debtors’ bankruptcy counsel in this case, Avery

 Law (“Counsel”). Id. Counsel objected to the motion. Dkt. No. 91. The Court heard

 oral argument on the matter on August 28, 2018, and thereafter took the motion under

 advisement. Dkt. No. 104.2



 1
  Unless otherwise indicated, all chapter and section references are to the Bankruptcy Code, 11 U.S.C.
 §§ 101–1532, all rule references are to the Federal Rules of Bankruptcy Procedure, Rules 1001–9037, and
 all “Civil Rule” references are to the Federal Rules of Civil Procedure, Rules 1–86.
 2
  After the matter was under advisement, Trustee filed a motion to reopen the briefing on September 14,
 2018, and set that motion for a hearing. Dkt. Nos. 110, 111. Thereafter, on September 28, 2018, Trustee
 withdrew the motion and vacated the hearing. Dkt. No. 113.


 MEMORANDUM OF DECISION                     1
Case 17-40658-JMM        Doc 114    Filed 10/15/18 Entered 10/15/18 15:12:14       Desc Main
                                   Document     Page 2 of 21


        The Court has considered the briefing, exhibits, testimony, and oral argument

 presented, as well as the applicable law, and now issues the following decision which

 resolves the motion. Rules 7052; 9014.


                                            Facts


    A. Pre-Hearing Proceedings


        Debtors filed a chapter 7 bankruptcy petition on July 24, 2017. Dkt. No. 1. They

 retained Counsel to represent them in their bankruptcy pursuant to a document titled

 “Rights and Responsibilities Agreement Between Chapter 7 Debtors and their Attorneys”

 (“the Contract”) signed on June 26, 2017. Exh. 200. On July 24, 2017, Counsel filed a

 disclosure of its compensation (“Disclosure”) as required by § 329(a) and Rule 2016(b).

 Exh. 201; Dkt. No. 5.


        By any measure, the parties’ agreement regarding attorney’s fees in this case is

 unclear. To begin, the “Attorney Fees & Costs Options” section of the Contract shows a

 fee amount of $1,200 that was crossed out and replaced by a hand-written entry indicating

 Debtors would be expected to pay “$3,500 each” for “Fees.” Exh. 200 at 4. The Contract

 also lists a “Filing Cost” of $335 and a “Credit Report” fee of $70 per couple. Id. The

 total at the bottom of the “Fees and Costs with Discount” column shows total charges of

 $1,605 for the couple, but that figure is presumptively incorrect because it was not lined

 out and corrected so as to be consistent with the “Fees” entry mentioned above. Id.



 MEMORANDUM OF DECISION                 2
Case 17-40658-JMM           Doc 114     Filed 10/15/18 Entered 10/15/18 15:12:14                  Desc Main
                                       Document     Page 3 of 21


         Next, the Contract includes an incomplete provision that explains “[f]or such

 services, as set forth above, provided before the first meeting of creditors, the attorney

 will be paid a fixed fee of $_______ (exclusive of court filing fees).” Id. The amount is

 left blank. Id. The Contract also provides that “[t]he parties agree any work required

 after the first Meeting of Creditors and by adversary complaints shall be billed attorney’s

 regular hourly rate of $250 per hour, excepting some post-hearing work is billed at

 standard fixed rates.” Id.


         Separately from the Contract, in their bankruptcy petition, Debtors’ Statement of

 Financial Affairs (“SOFA”) shows Debtors paid Counsel $11,000 sometime in July 2017.

 Dkt. No. 1 at 52. Counsel’s Disclosure of July 24, 2017, reflects that it was paid and

 received $10,595 for legal services and that a $335 filing fee was paid to the court.3 Dkt.

 No. 5. In contrast to the Contract, which indicates that adversary proceedings will be

 billed separately at the hourly rate of $250, Counsel’s Disclosure indicates that the

 $10,595 fee for legal services includes, inter alia, representation of the Debtors in an

 “Adversary Proceeding with Tesha Fredricks/Running Horse.” Id.


         On May 2, 2018, Trustee, citing his duty to collect the property of the estate under

 § 704(a)(1),4 filed this motion for turnover of attorney’s fees and a memorandum

 3
  The $70 difference between the $11,000 paid and the $10,930 paid for legal services and the filing fee is
 accounted for by the $70 credit report fee for a couple mentioned in the Contract.

 4
  Section 704(a)(1) provides that “[t]he trustee shall – (1) collect and reduce to money the property of the
 estate for which such trustee serves, and close such estate as expeditiously as is compatible with the best


 MEMORANDUM OF DECISION                       3
Case 17-40658-JMM             Doc 114    Filed 10/15/18 Entered 10/15/18 15:12:14     Desc Main
                                        Document     Page 4 of 21


 supporting his position that Counsel should disgorge $3,595 in fees that were not earned

 as of the date of the petition. Dkt. Nos. 86, 87. On July 6, 2018, Counsel objected to the

 motion, arguing the fee was an advance payment retainer that had been earned in full as

 of the date of the filing of Debtors’ bankruptcy petition. Dkt. No. 91. After an initial

 hearing on July 17, 2018, the parties were instructed to submit further briefing in advance

 of a final hearing on the motion on August 28, 2018. Dkt. No. 93.


     B. August 28, 2018, Hearing


          At the hearing on the motion on August 28, 2018, the Court admitted the Contract

 (Exh. 200), the Disclosure (Exh. 201), and Counsel’s “Account Billing” (Exh. 100), into

 evidence. Dkt. No. 104. Trustee called one of the joint debtors, Jessie J. Rodenbough

 (“Rodenbough”), to testify as a witness. Id.


          With respect to the Contract, Rodenbough testified that prior to the first in-person

 meeting between Debtors and Counsel on June 26, 2017, she talked on the phone with

 one of Counsel’s attorneys, Mr. John Avery. Rodenbough said that, based on that phone

 conversation, she believed Mr. Avery prepared the Contract in advance of Debtors’ first

 meeting with Counsel, crossing out the amount of $1,200 for “Fees” and replacing it with

 the entry of “$3,500 each.” She explained that Debtors signed the Contract during their

 meeting with Mr. Avery on June 26, 2017, and that she was not aware of any other

 written agreements between Counsel and Debtors.
 interests of parties in interest[.]”


 MEMORANDUM OF DECISION                      4
Case 17-40658-JMM       Doc 114    Filed 10/15/18 Entered 10/15/18 15:12:14        Desc Main
                                  Document     Page 5 of 21


        Rodenbough recalled that, after the initial meeting with Mr. Avery, Debtors had a

 second meeting with one of Counsel’s other attorneys, Mr. Ryan Farnsworth. During the

 second meeting, Rodenbough said Debtors told Mr. Farnsworth in detail about their own

 bankruptcy issues, as well as the issues faced by two other entities owned by the Debtors:

 Rodenbough Trucking and Excavating (“RTE”) and Unleashed Performance Labs

 (“UPL”). Based on that conversation, Debtors decided to file a joint bankruptcy petition,

 but not to file for RTE and UPL.


        Rodenbough further testified that, based on Debtors’ subsequent conversation with

 Mr. Farnsworth, the complexity and extent of the bankruptcy issues involved in their case

 was fully revealed, and Debtors and Mr. Farnsworth orally agreed to a “different plan”

 with respect to the representation and the attorney’s fees to be paid in the case. Under the

 terms of this subsequent oral modification (“Oral Modification”), Debtors would make a

 one-time pre-petition payment of $11,000 to Counsel for “everything they would need to

 get themselves through the whole bankruptcy process,” including an anticipated

 adversary proceeding with Running Horse, LLC.


        Rodenbough explained that Debtors paid $11,000 to Counsel with the

 understanding that it was a flat fee that would not vary even if RTE or UPL later needed

 Counsel’s representation in separate bankruptcies. She said Debtors believed that they

 would not be entitled to any refund of the flat fee and that they would not be billed any

 additional amounts for services rendered through the conclusion of their bankruptcy case.


 MEMORANDUM OF DECISION                 5
Case 17-40658-JMM        Doc 114    Filed 10/15/18 Entered 10/15/18 15:12:14            Desc Main
                                   Document     Page 6 of 21


 Rodenbough confirmed that, ultimately, neither RTE nor UPL had to file for bankruptcy,

 but that Counsel successfully resolved the legal issues related to those entities in the

 settlement executed in the adversary proceeding between Debtors and Running Horse,

 LLC.5


         While Rodenbough provided extensive information on the terms of Debtors’ Oral

 Modification of the Contract with Counsel, she was less clear about what the phrase

 “$3,500 each” might have meant. When questioned as to whether “$3,500 each” could

 have meant $3,500 per entity, she indicated that it could have, but did not express

 certainty on this point. RTE and UPL are not mentioned anywhere in the Contract or the

 Disclosure. Exhs. 200, 201.


         The Oral Modification to the Contract that Rodenbough described at the hearing

 was never reduced to writing. Rodenbough mentioned that she was not familiar with

 legal terminology, but that she felt the Contract “probably should have been amended” in

 light of the substance of the conversation between Debtors and Mr. Farnsworth.


         Though Counsel never properly amended the Contract, Rodenbough reported that

 Debtors received the benefit of their oral bargain with Counsel. At the time of the

 hearing, the Account Billing for Debtor’s bankruptcy case showed a detailed ledger of

 $16,148 in attorney’s fees and an outstanding balance of $5,148. Exh. 100. The Account


 5
  The order approving the Rule 9019 settlement in Rodenbough v. Running Horse, LLC, #17-40658-JMM,
 was filed on September 17, 2018. Adv. Dkt. No. 36.


 MEMORANDUM OF DECISION                   6
Case 17-40658-JMM       Doc 114    Filed 10/15/18 Entered 10/15/18 15:12:14           Desc Main
                                  Document     Page 7 of 21


 Billing, on its face, suggests Debtors incurred more than $11,000 in fees according to the

 hourly rate described in the Contract. However, Rodenbough testified that she

 understood Debtors would not, in fact, be held responsible for the balance because the

 $11,000 flat-fee, pre-petition payment had fully satisfied Debtors’ obligation to Counsel

 for attorney’s fees in Debtors’ bankruptcy case, including the associated adversary

 proceeding with Running Horse, LLC. At the conclusion of Rodenbough’s testimony, no

 further witnesses were called, the parties made closing statements, and this Court took the

 matter under advisement.


                                  Analysis and Disposition


 A. Fee Retainers as Property of the Estate


        Under § 541(a)(1), commencement of a bankruptcy case creates an estate

 comprised of “all legal or equitable interests of the debtor in property” as of the date of

 filing. The scope of § 541 is intended to be broad. United States v. Whiting Pools, Inc.,

 462 U.S. 198, 205 (1983). “While state law determines the nature and extent of a

 debtor’s interest in property, once that determination is made, federal bankruptcy law

 dictates if the interest is property of the estate.” First Fed. Bank of Cal. v. Cogar (In re

 Cogar), 210 B.R. 803, 809 (9th Cir. BAP 1997) (citing In re King, 961 F.2d 1423, 1426

 (9th Cir. 1992)). All property of the estate must be turned over to the trustee. § 542.




 MEMORANDUM OF DECISION                  7
Case 17-40658-JMM          Doc 114     Filed 10/15/18 Entered 10/15/18 15:12:14                Desc Main
                                      Document     Page 8 of 21


         To determine a Debtor’s interest in a retainer “at the time of filing, and thus the

 estate’s interest, the Court must first determine the nature of the retainer at issue.” In re

 Blackburn, 448 B.R. 28, 35 (Bankr. D. Idaho 2011). In general, there are three types of

 retainers: (1) classic or true retainers,6 (2) security retainers, and (3) advance payment

 retainers. Id. (citing Rus, Miliband & Smith, APC v. Yoo (In re Dick Cepek, Inc.), 339

 B.R. 730, 736 (9th Cir. BAP 2006)). “[I]t is the substance of a retainer, and not its name,

 that determines its nature and legal attributes.” In re Werry, No. 11-01710, 2011 WL

 3800016, at *6 (Bankr. D. Idaho 2011) (citing In re C & P Transport, Inc., 94 B.R. 682,

 687 (Bankr. E.D. Cal. 1988)).


         1. Security Retainers


         A security retainer is held to secure payment of fees for legal services the attorney

 will be expected to provide in the future. Blackburn, 448 B.R. at 35. “Such funds do not

 constitute present payment for future services, but, rather, remain property of the client

 until the attorney applies charges for services rendered against the retainer. Any funds

 not earned by the attorney are returned to the client.” Id. (citing Dick Cepek, 339 B.R. at

 736). This Court has held that security retainers, unearned as of the petition date, are

 property of the bankruptcy estate. Id. (citing In re Dearborn Constr., Inc., 03.1 I.B.C.R.

 17, 20 (Bankr. D. Idaho 2003)). Under a security retainer, a debtor’s attorney “may not
 6
  Classic retainers “refer to the payment of a sum of money to secure availability over a period of time”
 and are not relevant in this case. Rus, Miliband & Smith, APC v. Yoo (In re Dick Cepek, Inc.), 339 B.R.
 730, 736 n.5 (9th Cir. BAP 2006) (quoting In re Montgomery Drilling Co., 121 B.R. 32, 37 (Bankr. E.D.
 Cal. 1990)).


 MEMORANDUM OF DECISION                      8
Case 17-40658-JMM       Doc 114    Filed 10/15/18 Entered 10/15/18 15:12:14            Desc Main
                                  Document     Page 9 of 21


 recover compensation from the bankruptcy estate for services rendered in a chapter 7 case

 unless that attorney has been employed by the trustee and such employment approved by

 the court pursuant to § 327.” Blackburn, 448 B.R. at 37 (citing Lamie v. United States

 Trustee, 540 U.S. 526, 538–39 (2004)).


        2. Advance Payment Retainers


        Alternatively, an advance payment retainer, or flat fee retainer, exists where “an

 attorney receives payment in exchange for certain agreed-upon, enumerated services to be

 performed on the debtor’s behalf in the future.” Werry, 2011 WL 3800016, at *6 (citing

 In re McDonald Bros. Constr., Inc., 114 B.R. 989, 1000 (Bankr. N.D. Ill. 1990)); see also

 3 COLLIER ON BANKRUPTCY ¶ 328.02[3][b][ii], at 328–11 (Alan N. Resnick &

 Henry J. Sommer eds., 16th ed. 2017) (“An example of an advance payment or fixed fee

 is a flat fee of $2,000 paid to the debtor’s attorney for all enumerated work to be

 performed in the bankruptcy case.”). An attorney’s services agreed to be rendered under

 an advance payment retainer can be the entire scope of services expected in a case or may

 be limited to specific tasks. Werry, 2011 WL 3800016, at *7. (citing Redmond v. Lentz &

 Clark, P.A. (In re Wagers), 514 F.3d 1021, 1025 n.6 (10th Cir. 2007)).


        Advance payment retainers are not property of the estate. Blackburn, 448 B.R at

 38. Such retainers “belong to the attorney when transferred, though the attorney is still

 obligated to earn the fees prepaid and refund to the client any unearned portion of the




 MEMORANDUM OF DECISION                 9
Case 17-40658-JMM      Doc 114 Filed 10/15/18 Entered 10/15/18 15:12:14            Desc Main
                              Document    Page 10 of 21


 retainer when the attorney’s representation ends.” Id. (citing In re For–Rose Plumbing,

 Inc., No. 98-02144, 1999 WL 33486708 at *6 (Bankr. D. Idaho 1999)). The estate’s

 interest in an advance payment retainer is limited to an equitable accounting and a refund

 of any unearned portion of the fee. Id. Unlike a security retainer, payments to a chapter 7

 debtor’s attorney from an advance payment retainer are permissible because the retainer

 funds are not property of the estate and no court approval under § 330 is required. Id.

 (citing Morse v. Ropes & Gray, LLP (In re CK Liquidation Corp.), 343 B.R. at 383–84

 (D. Mass. 2016)).


 A. The Parol Evidence Rule


        At the August 28, 2018, hearing the parties and the Court discussed the fact that

 elements of the Contract are ambiguous. To determine the meaning of an ambiguous

 provision in an agreement, the Court may consider extrinsic evidence subject to the

 limitations of the parol evidence rule. See, e.g., In re Gables Mgmt., 473 B.R. 352, 358

 (Bankr. D. Idaho 2012). Idaho’s version of the parol evidence rule has previously been

 summarized by this Court:


        When parties reduce their agreement to a writing, and intend that document
        to be a final statement of the terms of their agreement, the parol evidence
        rule provides that evidence of any prior or contemporaneous agreements or
        understandings between the parties which relate to the same subject matter
        is not admissible to vary, contradict, or enlarge the terms of the written
        contract. Parol evidence may, however, be considered to aid the court in
        determining the intent of the drafter of a document if an ambiguity exists.
        However, “if a contract’s terms are clear and unambiguous, the contract’s


 MEMORANDUM OF DECISION                10
Case 17-40658-JMM       Doc 114 Filed 10/15/18 Entered 10/15/18 15:12:14           Desc Main
                               Document    Page 11 of 21


        meaning and legal effect are questions of law to be determined from the
        plain meaning of its own words.”



 Id. (quoting Bream v. Benscoter, 79 P.3d 723, 726 (Idaho 2003)).



 While the rule generally bars evidence of prior or contemporaneous agreements relating

 to the same subject matter, the Idaho Supreme Court has explained that:


        [T]he parol evidence rule does not apply so as to prohibit the establishment
        by parol of an agreement between the parties to a writing, entered into
        subsequent to the time when the written instrument was executed,
        notwithstanding such agreement may have the effect of adding to, changing,
        modifying, or even altogether abrogating the contract of the parties as
        evidenced by the writing.



 Brewer v. Pitkin, 577 P.2d 1162, 1164 (Idaho 1978) (citing Brooks v. Beach, 294 P. 505,

 506 (1930)). Thus, the parol evidence rule does not prevent this Court from considering

 the substance of subsequent oral modifications to a contract as agreed to by the parties.


 B. Trustee’s Motion for Turnover


        1. Trustee’s Argument


        Pursuant to his duties under § 704(a)(1), Trustee brings the instant motion for

 turnover of attorney’s fees. Trustee asks for an order directing Counsel to return the




 MEMORANDUM OF DECISION                 11
Case 17-40658-JMM       Doc 114 Filed 10/15/18 Entered 10/15/18 15:12:14             Desc Main
                               Document    Page 12 of 21


 portion of the $11,000 paid to Counsel by the Debtors that this Court finds was a security

 retainer, and thus, property of the bankruptcy estate.


        Trustee argues that Counsel should turn over $3,595 in attorney’s fees because that

 portion of Debtors’ $11,000 payment was unearned as of the petition date, and thus

 constituted a security retainer that was property of the estate. Dkt. No. 87 at 2, 4. Trustee

 does not argue that the entire fee was a security retainer, instead conceding that a “portion

 of the $11,000 payment [was] an advance payment retainer” that should not be considered

 part of the bankruptcy estate. Id. at 4.


        Trustee explains that the Contract provides for an amount Counsel would be paid

 for legal services through the § 341 meeting of creditors; services for adversary

 proceedings would be billed separately at hourly rates. Id. at 1, 4. Trustee asserts that the

 amount to be paid for legal services through the § 341 meeting under the Contract is

 unclear. Id. at 4. In an attempt to fairly interpret the Contract’s ambiguities, Trustee

 construes the Contract liberally to get to the amount of $3,595 by assuming a $3,500 flat

 fee per debtor (presumably Mr. and Mrs. Rodenbough), resulting in a total flat fee of

 $7,000 earned as an advance payment retainer. Id. at 4. Accounting for the $7,000 fee

 amount, the $335 filing fee, and the $70 credit report fee, in the Trustee’s view, this

 leaves $3,595 in fees that should be characterized as a security retainer for post-petition

 services and returned to the bankruptcy estate.




 MEMORANDUM OF DECISION                     12
Case 17-40658-JMM           Doc 114 Filed 10/15/18 Entered 10/15/18 15:12:14                       Desc Main
                                   Document    Page 13 of 21



         2. Debtor’s Argument


         In response, Debtors argue that the entire amount of the $11,000 payment to

 Counsel was an advance payment retainer representing a flat fee for all services to be

 rendered throughout Debtors’ bankruptcy, including the anticipated adversary with

 Running Horse, LLC and the possible representation of RTE and UPL. In support of this

 position, Debtors rely on Rodenbough’s testimony, the contents of the Disclosure, and

 their version of the Contract’s intended meaning.


         The parties agree that $335 of the $11,000 is attributable to the Chapter 7 filing fee

 and $70 is a fee for a joint credit report; this leaves $10,595 to be accounted for. In their

 briefing and oral arguments, Debtors offered two explanations for why the $11,000

 should be considered an advance payment retainer.


         First, Debtors contend that the Contract’s “$3,500 each” language was intended to

 convey separate flat fees of $3,500 each to represent (1) the joint Debtors, (2) RTE, and

 (3) UPL, for a total flat fee of $10,500 that was earned when paid as an advance payment

 retainer.7 In support of this reading of the Contract, Debtors offer the contents of the

 Disclosure, which shows a fee amount of $10,595 for “legal service[s] for all aspects of

 the bankruptcy case, including . . . [an] adversary proceeding with Tesha Fredericks /

 7
   Nothing in the evidentiary record or oral arguments clarified what might account for the $95
 discrepancy between the amount of $10,595 in the Disclosure and the amount of $10,500 arrived at by
 charging $3,500 for each of the three entities. It is unclear whether this rough math created the basis for a
 later understanding of an $11,000 flat fee payment or whether the notion of $3,500 per entity had any
 bearing on how the parties arrived at a payment of $11,000 at all.


 MEMORANDUM OF DECISION                        13
Case 17-40658-JMM         Doc 114 Filed 10/15/18 Entered 10/15/18 15:12:14         Desc Main
                                 Document    Page 14 of 21


 Running Horse.” Exh. 201. Additionally, Debtors direct the Court to the testimony of

 Rodenbough on the subject of what “$3,500 each” may have meant. Rodenbough

 testified that this “$3,500 per entity” reading of the Contract “could” have been what the

 parties intended.


        Second, Debtors suggest that the Contract’s terms were changed by the Oral

 Modification reached by the parties on the same day the Contract was executed. Under

 this theory, Debtors concede that the Contract’s terms are unclear because it was signed

 before Debtors and Counsel had a full understanding of the legal issues involved in

 Debtors’ bankruptcy case. Debtors suggest that because the Contract’s terms are unclear,

 this Court must consider Rodenbough’s testimony to determine the intent of the parties.


        Rodenbough testified that, subsequent to the execution of the Contract, the parties

 agreed to the Oral Modification under which Counsel would represent Debtors in all

 matters relating to the bankruptcy case, including the anticipated adversary with Running

 Horse and any potential bankruptcy issues involving RTE and UPL, in exchange for a

 one-time, pre-petition payment of $11,000 by Debtors. Rodenbough also explained she

 understood Debtors would not receive any refund from Counsel, nor would they incur any

 further attorney’s fees related to the bankruptcy case above and beyond the $11,000 fee

 they had already paid.




 MEMORANDUM OF DECISION                14
Case 17-40658-JMM       Doc 114 Filed 10/15/18 Entered 10/15/18 15:12:14            Desc Main
                               Document    Page 15 of 21


        Under either theory, it is clear enough that Debtors implicitly ask this Court to

 consider the Oral Modification to determine the terms of the Contract to pay attorney’s

 fees in this case. At bottom, Debtors suggest that Rodenbough’s testimony on the

 substance of the Contract, combined with the contents of the Disclosure, should lead this

 Court to conclude that the entire $11,000 payment was an advance payment retainer and

 was not property of the estate at the time of Debtors’ bankruptcy filing.


        3. Debtors and Counsel Orally Modified the Agreement After Its Execution


        Based on the foregoing arguments and the limited record before it, the Court must

 decide whether any part of the $11,000 payment was a security retainer, and thus property

 of the estate at the time of filing. Ultimately, this issue must be decided based on the

 meaning of the Contract in consideration of the parol evidence rule and its exceptions.


        First, the Court looks to the four corners of the Contract to determine what, if

 anything, the Contract establishes in regard to the attorney’s fees paid by the Debtors in

 this case. On its face, the Contract is an agreement between Counsel and the Debtors

 under which Counsel agreed to provide legal services up through the § 341 meeting of

 creditors in exchange for Debtors’ payment of a flat fee. The Contract indicates that

 services beyond the § 341 meeting, such as representation in adversary proceedings, will

 be billed at hourly rates. However, as discussed at length above, the Contract is unclear

 regarding the amount of the flat fee Debtors agreed to pay.




 MEMORANDUM OF DECISION                 15
Case 17-40658-JMM       Doc 114 Filed 10/15/18 Entered 10/15/18 15:12:14            Desc Main
                               Document    Page 16 of 21


        As the Idaho Supreme Court explained in Brewer, the parol evidence rule bars

 evidence of discussions and agreements that preceded, or were made contemporaneously

 with, an executed written agreement, but it does not bar evidence of subsequent oral

 modifications to a contract, even where those modifications add to, change, modify, or

 abrogate the contract as written. Here, Rodenbough’s testimony establishes that Debtors

 signed the Contract during a meeting with Mr. Avery on June 26, 2017. After signing the

 Contract, Rodenbough explained that Debtors had a second meeting that same day with

 Mr. Farnsworth during which Debtors and Counsel agreed to the Oral Modification. This

 Court may consider Rodenbough’s testimony because it concerns a subsequent oral

 modification to the Contract, and it is not barred by the parol evidence rule.


        Rodenbough’s testimony on the Oral Modification varies from the Contract’s

 written terms. For example, the Contract calls for Debtors to pay a flat fee, the amount of

 which is unclear, for legal services through the § 341 meeting; fees for legal services

 rendered after the § 341 meeting were to be billed at hourly rates. However, under the

 terms of the Oral Modification described by Rodenbough, Debtors agreed to make a one-

 time, pre-petition payment of $11,000 to Counsel in exchange for Counsel’s commitment

 to provide Debtors with “everything they would need to get themselves [and their two

 entities] through the whole bankruptcy process.” Rodenbough explained that Debtors and

 Counsel agreed the flat fee would cover the costs of representation for all bankruptcy

 services related to Debtors’ case, including an anticipated adversary proceeding with



 MEMORANDUM OF DECISION                 16
Case 17-40658-JMM       Doc 114 Filed 10/15/18 Entered 10/15/18 15:12:14            Desc Main
                               Document    Page 17 of 21


 Tesha Fredericks/Running Horse and any other services required to resolve bankruptcy-

 related issues related to RTE and UPL. Continuing, Rodenbough said that Debtors

 neither expected any amount of the flat fee to be refunded, nor expected to be billed for

 any additional legal services by Counsel in the future, regardless of the actual hours

 worked by Counsel on the bankruptcy case.


        Based on Rodenbough’s testimony, the Court determines that Debtors and Counsel

 orally modified the terms of the Contract. Under the terms of the Oral Modification,

 Debtors agreed to pay Counsel $11,000 prior to the bankruptcy filing in exchange for

 Counsel’s commitment to represent them in all aspects of their bankruptcy, including

 adversary proceedings, come what may. The terms of the Oral Modification are

 consistent with the amount that Debtors actually paid to Counsel and are consistent with

 the terms of Counsel’s Disclosure.


        Furthermore, it appears Debtors and Counsel each received the benefit of their

 bargain with one another. Counsel was paid a flat fee of $11,000 to handle all of

 Debtors’ bankruptcy-related issues and successfully resolved the Running Horse

 adversary proceeding by way of a settlement. That same settlement also resolved the

 legal issues related to RTE and UPL, thus helping Debtors achieve their broader goals

 with respect to the representation.




 MEMORANDUM OF DECISION                 17
Case 17-40658-JMM       Doc 114 Filed 10/15/18 Entered 10/15/18 15:12:14            Desc Main
                               Document    Page 18 of 21


        While the Court is concerned that, at the time of the hearing, Counsel’s Account

 Billing reflected a balance of $5,148 on Debtors’ account, Rodenbough testified she was

 confident that Counsel will not, in fact, pursue collection of that amount from Debtors in

 the future. The Court accepts this testimony as fact and expects Counsel to honor the

 terms of the Oral Modification by expeditiously updating Debtors’ account records to

 reflect a balance due of $0.


        4. The Oral Modification Created an Advance Payment Retainer


        Based on the terms of the Oral Modification of the Contract, the Court finds that

 the parties agreed to an $11,000 advance payment retainer. Rodenbough’s testimony

 confirmed that Debtors and Counsel understood the $11,000 payment to be a one-time,

 flat fee payment for all services required in the bankruptcy case, including representation

 in adversary proceedings. Taking this to be true, the full amount of the $11,000 retainer

 was earned when paid. Rodenbough testified that Debtors did not expect any refund, did

 not expect any further billings from Counsel, and that the additional hourly billing rates

 for adversary proceedings mentioned in the Contract were not applicable to Debtors’

 bankruptcy case. No party to this motion proffered any evidence on whether the $11,000

 was held in a client trust account or in one of Counsel’s general bank accounts. In the

 absence of such evidence, the Court is left only with Rodenbough’s testimony on the Oral

 Modification of the Contract, and the contents of the Disclosure, to aid it in deciding what

 type of retainer Counsel and Debtors agreed to in this case. Based on the limited record


 MEMORANDUM OF DECISION                 18
Case 17-40658-JMM          Doc 114 Filed 10/15/18 Entered 10/15/18 15:12:14                    Desc Main
                                  Document    Page 19 of 21


 before it, the Court finds that the $11,000 case bears the hallmarks of an advance payment

 retainer.


         Since the Court finds that the $11,000 payment created an advance payment

 retainer, such retainer is not property of the estate. In this case, Trustee did not challenge

 the reasonableness of Counsel’s fees. This Court also declines to conduct a sua sponte

 review of the reasonableness of the fees.8 As such, this Court finds that Counsel may

 retain the entirety of the $11,000 payment and does not have to turn over any portion of

 the payment to the bankruptcy estate.


         Even so, this Court notes its reluctance to reward Counsel for its failure to properly

 reduce the Oral Modification of the Contract to writing. After Debtors and Mr.

 Farnsworth clarified the scope of the legal services Debtors would actually need in the

 bankruptcy case, and the price they agreed to pay for such services, Counsel should have

 amended the Contract. Rodenbough, a non-attorney, even testified that the Contract

 “probably should have been amended.” Counsel’s failure to take a few minutes to amend

 the Contract needlessly resulted in the need for Trustee to bring, and for this Court to

 resolve, the instant motion.


         Further, Counsel was lucky here that the Debtors’ obligations were not consumer

 debts. Had they been consumer debts, Counsel’s haphazard treatment of the Contract


 8
  A cursory review of Counsel’s Billing Statement shows that the value of services provided in this case
 exceeded the $11,000 paid by Debtors.


 MEMORANDUM OF DECISION                      19
Case 17-40658-JMM          Doc 114 Filed 10/15/18 Entered 10/15/18 15:12:14                     Desc Main
                                  Document    Page 20 of 21


 would have led it headlong into the requirements imposed on debt relief agencies by

 §§ 528(a) and 526(c).9 From the Court’s review of the evidence presented, it is of the

 opinion that the result here was more the consequence of luck rather than the detailed

 plan and analysis of Counsel when obtaining the $11,000 payment. Thus, the result here

 would clearly be changed had the nature of Debtors’ debts been different.


         Lastly, the Court takes care to point out that the ruling in this case is strictly

 limited to its facts. Neither party adduced evidence of where the fee was held after it was

 paid: i.e., in a client trust account or some other type of account. There was no dispute

 between Debtors and Counsel about the details of the Oral Modification to the Contract.

 Trustee’s efforts to advocate on behalf of his own motion were tepid and might better be

 characterized as a well-intentioned effort to conduct due diligence on the nature of the

 Contract in light of its unclear terms.


         It is also noteworthy that Trustee did not challenge the reasonableness of the fees

 in this case. Under § 329, the Court may elect to review the reasonableness of fees paid

 under an advance payment retainer at any time. The Court also notes that even in cases

 such as this, where an advance payment retainer is recognized, debtors are still entitled to

 an equitable accounting and a refund of any unearned portion of the fee.

 9
  Among other things, § 528 requires bankruptcy attorneys to execute clear and conspicuous written fee
 agreements. § 528(a)(1). § 526(c)(1) explains that contracts for bankruptcy services that do not meet the
 material requirements of §§ 526, 527, and 528 “shall be void and may not be enforced by any Federal or
 State court or any other person . . . [.]” Congress enacted these statutory sections to provide certain
 protections for an “assisted person,” which is defined by § 101(3) as “any person whose debts consist
 primarily of consumer debts and whose nonexempt property is less than $192,450.”


 MEMORANDUM OF DECISION                      20
Case 17-40658-JMM      Doc 114 Filed 10/15/18 Entered 10/15/18 15:12:14           Desc Main
                              Document    Page 21 of 21


                                        Conclusion


       Based on this record, the Court finds that Debtors’ $11,000 pre-petition payment to

 Counsel created an advance payment retainer, which was not property of the estate.

 Therefore, Trustee’s motion to turnover estate property is denied. A separate order will

 be entered.




                                   DATED: April 19, 2018



                                   ________________________
                                   JOSEPH M. MEIER
                                   U. S. BANKRUPTCY JUDGE




 MEMORANDUM OF DECISION                21
